                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

MICHAEL THOMAS RETHORE                                                        PLAINTIFF
ADC #169228

v.                           CASE NO. 5:19-CV-00241 BSM

DEXTER PAYNE, Director
Arkansas Department of Correction                                           DEFENDANT

                                          ORDER

       Rethore’s motion for extension of time to file an objection [Doc. No. 11] is granted.

After de novo review of the record, including Rethore’s objection [Doc. No. 12], United

States Magistrate Judge Jerome T. Kearney’s recommended disposition [Doc. No. 9] is

adopted, and Rethore’s petition for a writ of habeas corpus [Doc. No. 2] is dismissed with

prejudice. A certificate of appealability will not issue.

       IT IS SO ORDERED this 31st day of October 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
